DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.           Claims 1-16 are pending in this application.

Priority
3.           Acknowledgement is made of applicant’s claim for foreign priority based on application JP 2018-178263 filed on 09/25/2018 under 35 U.S.C 119(a)-(d).

Drawings
4.          The drawing has been filed on 09/17/2019 are acceptable for examination purpose.

Information Disclosure Statement
5.         The information disclosure statement filed on 09/17/2019 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.

EXAMINER’S AMENDMENT
6.           An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

7.           MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment.
            The Examiner finds that the title provided by Applicant is unsatisfactory. Accordingly the title has been changed by Examiner's Amendment.    
             A title has been amended as -- INFORMATION PROCESSING APPARATUS AND NON-TRANSITORY COMPUTER READABLE MEDIUM THAT RECOGNIZE A PRINT COMMAND ON A GROUP CHAT TO OUTPUT DATA FROM IMAGE FORMING APPARATUSES ASSIGNED TO EACH USER --

 (End of Amendment)

Allowable Subject Matter
8.          Claims 1-16 are allowed.

                                            REASONS FOR ALLOWANCE
9.          The following is an examiner’s statement of reasons for allowance: 
              Park et al., (US Pub 2015/0172505) teaches in Figs. 1, 2b, 3a-b, elements 10-40, Figs. 5-7 and abstract, 0027-0037, 0054-0060, 0075-0092 that a mobile device 10, printer 40, messenger server 20 and cloud server 30. The mobile device 10 activates a 

                The independent claim 1 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “a controller that, in a case where any one of the plurality of users gives a post indicative of an output command to output data on the group chat, performs control for outputting the data from output devices corresponding to one or more output destination users including a user who has not given the post indicative of the output command among the plurality of users in accordance with the information stored in the memory”, in combination with all other limitations as claimed in independent claim 1.
            The other independent claims 15-16 recite essentially the same subject matters as claim 1 and are therefore allowable for at least same reasons.
.
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
10.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. US Pub 2019/0369924              c. US Pub 2013/0077129
            b. US Pub 2018/0267963              d. US Pub 2018/0104816
            e. US Pub 2016/0134568

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for  The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674